Citation Nr: 1208210	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing.



FINDING OF FACT

Giving the benefit of the doubt to the Veteran, it is at least as likely as not that DDD of the lumbar spine with radiculopathy is due to a disease or injury in service. 


CONCLUSION OF LAW

DDD of the lumbar spine with radiculopathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  
 Service connection

The Veteran contends that his DDD of the lumbar spine with radiculopathy is due to a disease or injury that occurred during his military service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

While evidence of a nexus between a disease or injury in service and a present medical problem usually requires medical evidence, a nexus can also be established through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence when evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a medical disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Moreover, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.

In this case, the Veteran's service treatment records indicate that he was seen for low back pain on several occasions during his service.  

In December 1964 the Veteran reported that he had back pain that onset after lifting a heavy can of garbage.  He reported that he had similar pain after working on a track when in the field a week earlier.  A physical examination revealed pain over the right paraspinous muscles with minimal spasm superior to the right sacroiliac joint with minimal limitation of motion.  The impression was back strain.  

In January 1965 the Veteran reported that onset of low back pain after stepping into a hole while in the field 4 days earlier.  A physical examination indicated scoliosis of the thoracolumbar spine, no sign of muscle spasm, and flattening of the lumbar lordosis.  There was almost no motion of the back that was not limited by pain.  Straight leg raising was limited to 10 degrees by pain in the lumbar area.  The impression was low back strain, rule out (r/o) fracture of articular facet.  An x-ray of the lumbar spine was negative for scoliosis or an articular abnormality.  

In February 1966 the Veteran reported pain in the lower lumbar area after playing basketball.  It was noted that back pain was a recurrent problem for the Veteran with several documented episodes of similar pain in the past 3 months.  The Veteran's spine was radiographically normal.  There was never any radiation of pain.  Physical examination indicated pain of the inferior aspect of the right sacroiliac joint.  There was markedly decreased lumbar lordosis with bilateral paraspinous muscle spasm.  Straight leg raising was limited to 15 degrees with pain in the lumbar area.  The impression was r/o rheumatoid spondylitis.  

The Veteran was afforded a VA examination of his spine in August 2006.  The examiner diagnosed DDD of the lumbar spine with radiculopathy. However, he was unable to determine if this was related to the Veteran's complaints of back pain in service since the Veteran did not complain of back pain at separation and his back had been radiographically normal in service.

VA and private treatment records show treatment for DDD of the lumbar spine but do not indicate the cause of this.

At his hearing in October 2011, the Veteran credibly testified that he hurt his back in the summer of 1964 while lifting ammunition while stationed in Germany.  He felt something snap in his back and felt pain down his legs and his back.  Since then, he was bothered by back pain.  He credibly testified that he had back pain since service and also that he received treatment for back pain ever since his service.  However, he was unable to procure records of treatment before the late 1990s because the providers no longer had the records.  

In this case, giving the Veteran the benefit of the doubt, the Board finds that the evidence of instances of back pain in service and the Veteran's credible lay testimony to the effect that his back pain began in service and continued to the present time are sufficient to establish a nexus between the Veteran's current DDD of lumbar spine with radiculopathy and a disease or injury that occurred during his service.  Therefore, the elements necessary to establish service connection have been met.


ORDER

Service connection for DDD of the lumbar spine with radiculopathy is granted.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


